Citation Nr: 1630461	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  08-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in February 2010.  A transcript of the hearing is of record.  

In a July 2015 decision, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in April 2016.  By order dated in April 2016, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Joint Motion, additional development is needed to address the reasonably raised theory of whether the Veteran's hypertension was caused by in-service herbicide exposure.  VA has acknowledged that the Veteran is presumed to have been exposed to herbicide by virtue of serving in the Republic of Vietnam.  According to the Veterans and Agent Orange: Update 2012, the Institute of Medicine of the National Academies (IOM) had determined that there was "limited or suggestive evidence of an association" between hypertension and Agent Orange exposure.  See Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Veterans and Agent Orange: Update 2012 (Ninth Biennial Update) 7, IOM, The National Academies Press (2014); see 75 Fed.Reg. 32540 (June 8, 2010) (discussing an earlier version of this study).

While VA conducted an examination and obtained two medical opinions in this case, VA has not conducted an examination or obtained an opinion to address the reasonably raised theory of whether the Veteran's hypertension was caused by in-service herbicide exposure.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The parties to the Joint Motion also noted that the Board incorrectly stated that "in order for a condition to be service connected on a secondary basis based on aggravation, the service connected disability must cause a permanent, not a temporary, worsening of the nonservice-connected disability."  38 C.F.R. § 3.310(a) does not state that a temporary worsening of a non-service connected disability cannot be service-connected.  In addition, any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability will be service-connected.  38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all relevant documents from the Veteran's eFolders to an appropriate examiner for review to obtain a medical opinion.  The examiner is asked to address: 

(a) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's hypertension is causally related to exposure to herbicides during active duty?  The examiner should consider, and discuss as necessary, the IOM's Veterans and Agent Orange: Update 2012 and its findings that there was "limited or suggestive evidence of an association" between exposure to Agent Orange and hypertension; and 

(b) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's hypertension was caused by service-connected disability?

(c) Is it at least as likely as not that the Veteran's service-connected disabilities (PTSD; diabetes mellitus; and bilateral lower extremity peripheral neuropathy), aggravated any current hypertension at any time since September 2006?

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension present (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


